Citation Nr: 0203735	
Decision Date: 04/24/02    Archive Date: 05/02/02

DOCKET NO.  00-19 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for internal 
derangement of the right knee with arthritis, currently 
evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for impairment of the 
left knee with arthritis, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel



INTRODUCTION

The veteran had active service from October 1965 to October 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 decision by the Department 
of Veterans Affairs (VA) Los Angeles, California Regional 
Office (RO).  That decision denied increased ratings for the 
right knee, then rated as 20 percent disabling, and the left 
knee, then rated as 10 percent disabling.  That decision also 
denied a total disability rating based on individual 
unemployability (TDIU).  In a December 2000 decision, the RO 
increased the disability rating for the right knee to 30 
percent and the rating for the left knee to 20 percent.  In 
addition, the RO granted TDIU.  Consequently, the only issues 
currently before the Board are entitlement to increased 
ratings for the right and left knee disorders.


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained.

2.  The veteran has a diagnosis of post-traumatic arthritis 
in both knees.

3.  Extension is limited to 30 degrees in the veteran's right 
knee.

4.  Extension is limited to 20 degrees in the veteran's left 
knee.

5.  The evidence does not show that the veteran currently has 
at least slight lateral instability in either knee.





CONCLUSIONS OF LAW

1.  The criteria for a rating of 40 percent for derangement 
of the right knee with arthritis are met.  38 U.S.C.A. § 1155 
(West 1999); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5010, 5257, 5260, 5261 (2001).

2.  The criteria for a rating of 30 percent for impairment of 
the left knee with arthritis are met.  38 U.S.C.A. § 1155 
(West 1999); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5010, 5257, 5260, 5261 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The new law eliminates the concept of a well-
grounded claim, and redefines the obligations of the VA with 
respect to the duty to assist in the development of claims.  
First, the VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  Second, the 
VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West Supp. 2001).

The Board finds that the VA's duties have been fulfilled.  
The veteran was provided with adequate notice as to the 
evidence needed to substantiate his claims.  The Board 
concludes that the discussions in the decisions, statement of 
the case (SOC), the supplemental statement of the case 
(SSOC), and the letters sent to the veteran informed him of 
the information and evidence needed to substantiate his claim 
for entitlement to increased ratings for bilateral knee 
disorders and complied with the VA's notification 
requirements.  The RO supplied the veteran with the 
applicable regulations in the SOC.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  The evidence includes the veteran's service 
medical records, VA treatment notes from August 1997 to 
February 1999, VA examinations from April 2000 and September 
2000, a June 1998 letter from the veteran's treating 
physician, a February 2000 letter from the veteran's treating 
physician, and a September 2000 medical report from a private 
physician.

For the reasons stated above, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claims.  The Board 
finds that the evidence of record provides sufficient 
information to adequately evaluate the issues on appeal.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the VCAA.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim. 

The Board has reviewed the facts of this case in light of the 
new VCAA regulations. As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claims and has notified him of the information and 
evidence necessary to substantiate his claims.  Consequently, 
the claim need not be referred to the veteran or his 
representative for further argument as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran. See generally Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992).

II.  Factual Background

Service medical records indicate that the veteran was treated 
for a right knee injury during service.  After discharge he 
continued to have problems with his right knee and 
established service connection for internal derangement of 
the right knee in February 1969.  An initial disability 
rating of 10 percent was assigned.

In a February 1997 rating decision, the veteran was granted 
an increased rating of 20 percent for internal derangement of 
the right knee.  In that same decision, the veteran was 
granted service connection for impairment of the left knee 
with arthritis.  The veteran's left knee condition was 
considered to be secondary to his right knee condition and 
was assigned an initial disability rating of 10 percent.  The 
RO confirmed those ratings in a decision of October 1997.

The veteran raised a claim for an increased rating in 
February 1999.  The evidence obtained in connection with that 
claim includes an August 1997 VA treatment note which 
indicates that the veteran complained of chronic bilateral 
knee pain.  The last MRI of his knee showed arthritic changes 
and a medial meniscus tear.  The veteran was referred to the 
joint clinic.

A September 1997 VA treatment note shows that the veteran was 
seen for chronic bilateral knee pain.  The physician noted 
that the veteran was probably too young for knee replacements 
and arthroscopic surgery probably would not help.  A VA 
record dated in October 1997 shows that the range of motion 
bilaterally was from 10 to 100 degrees.  It was noted that 
there was no instability.  A record dated later in October 
1997 indicates the range of motion was 25-90 degrees.  A 
record dated in November 1997 shows a full range of motion 
with pain, and no medial or lateral instability.  A VA record 
dated in December 1997 indicates extension was limited to 25 
degrees on the right and 20 on the left.  

An April 1998 VA treatment note indicates that the veteran 
continued to complain of constant bilateral knee pain.  On 
physical examination, there was a bony deformity noted in 
both knees.  There was a slightly increased temperature 
bilaterally.  Extension was -25 degrees and flexion was 90 
degrees bilaterally.  The veteran walked with an antalgic 
gait.  The assessment noted that the veteran experienced 
pain, a decreased range of motion and strength, and decreased 
function with a painful gait.

A May 1998 VA physical therapy note indicated that the 
veteran reported an improvement in the pain.  Bilaterally, 
his extension was -15 degrees and flexion was 100 degrees.  
There was no change in the gait pattern, except that it was 
less painful.

A June 1998 letter from the veteran's treating physician 
notes that the veteran had severe tricompartmental 
osteoarthritis of both knees.  The physician stated that, 
functionally, the veteran should not be involved in 
activities that increased the amount of weight that is placed 
across the knee joint, and that he was not able to ambulate 
long distances secondary to his knee pathology.

A February 1999 VA treatment note indicates that x-rays taken 
in August 1998 showed tricompartmental osteoarthritis 
bilaterally, calcified loose bodies bilaterally, stable bony 
infarct of the distal right femur and vascular 
calcifications.  VA treatment notes indicate that the veteran 
continued to seek treatment for constant bilateral knee pain 
throughout 1999.

A VA record dated in January 2000 reflects that the veteran 
complained of knee pain.  On examination, the right and left 
knees had extension which was limited by 10 degrees.  

A February 2000 letter from the veteran's treating physician 
indicates that he was seen initially for bilateral knee pain 
as a result of advanced cartilage and meniscus damage that 
progressed to advanced and premature degenerative arthritis.  
The physician noted that because of the veteran's severe 
bilateral knee pain he had significant problems with walking.

A VA orthopedic clinic record dated in February 2000 reflects 
the veteran complained of knee pain left greater than right.  
The range of motion of the left knee was 0 to 90 degrees, and 
the range for the right knee was 0 to 95 degrees.  

An April 2000 VA fee basis examination report notes that the 
veteran used two crutches for ambulation as his knee joints 
did not extend or flex fully and would not support his 
weight.  The examiner noted that it was difficult to evaluate 
the veteran's lower extremities because the veteran was 
uncooperative and refused active and passive movement of the 
knee joints.  The right knee joint appeared to be deformed, 
but there was no heat or swelling.  The examiner was not able 
to move the joint to evaluate if there was any crepitation 
and could not determine a range of motion for the knee joint.  
The same was true of the left knee.  X-rays showed bilateral 
degenerative arthritis.  The examiner diagnosed the veteran 
with bilateral derangement with degenerative arthritis of the 
knees.  The examiner noted that he was unable to make a 
statement about pain, weakness, lack of endurance, fatigue or 
incoordination on range of motion based on objective findings 
because the veteran refused to move his knees.  He indicated 
that based on the available data the veteran would have 
limitation in his ability to walk, stand, kneel, climb and 
squat.

A September 2000 medical report from a private physician 
contains a comprehensive history of the veteran's treatment 
since 1996.  On inspection, the physician noted that there 
was atrophy of the left and right quadriceps muscles.  The 
veteran ambulated with a limp and required the use of 
crutches to limit his weight bearing.  The veteran was unable 
to squat more than 30 degrees without considerable pain 
expressed.  The knees were warm to the touch.  There was 
tenderness expressed by the veteran when pressure was applied 
over the right distal femur and quadriceps muscle.  There was 
slight right knee effusion.  On palpation of the left knee 
there was medial joint line tenderness.  On palpation of the 
right knee there was medial and lateral joint line 
tenderness.  The right and left calves were tight.  There was 
bilateral knee crepitus.  When the knees were flexed greater 
than 90 degrees, when seated, the veteran expressed 
considerable pain.  Tests for joint stability of the knee on 
valgus and varus were painful.  The Anterior and Posterior 
Drawer tests were negative.  McMurray's test was painful, 
more on the right than left.  The physician diagnosed the 
veteran with severe post-traumatic osteoarthritis of the 
knees bilaterally.

A September 2000 VA examination report noted that the veteran 
complained of constant pain in both knees.  However, the pain 
in the right knee was greater than the pain in the left knee.  
On examination, the veteran's gait was antalgic.  On 
inspection, the veteran showed a valgus deformity and 
quadriceps atrophy.  On palpation the veteran exhibited 
tenderness along the medial joint line bilaterally.  There 
was valgus deformity more noticeable on the right than left.  
His range of motion on the right from extension to flexion 
was -30 to 85 degrees.  Range of motion on the left from 
extension to flexion was -15 degrees to 80 degrees.  The 
examiner diagnosed the veteran with severe degenerative joint 
disease of both knees with post-traumatic arthritis.

III.  Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application of the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

In cases of evaluation of orthopedic injuries there must be 
adequate consideration of functional impairment including 
impairment from painful motion, weakness, fatigability, and 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, and 4.59;  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The medical nature 
of the particular disability to be rated under a given 
diagnostic code determines whether the diagnostic code is 
predicated on loss of range of motion.  If a musculoskeletal 
disability is rated under a specific diagnostic code that 
does not involve limitation of motion and another diagnostic 
code based on limitation of motion may be applicable, the 
latter diagnostic code must be considered in light of 
sections 4.40, 4.45, and 4.59.  VAOPGCPREC 09-98 (August 14, 
1998).

In cases of functional impairment, evaluations are to be 
based upon lack of usefulness, and medical examiners must 
furnish, in addition to etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, a full description of the 
effects of the disability upon the person's ordinary 
activity.  38 C.F.R. § 4.10.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.);  (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.);  (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.);  (d) excess fatigability;  
(e) incoordination, impaired ability to execute skilled 
movements smoothly;  and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  For 
the purpose of rating disability from arthritis, the knee is 
considered a major joint.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59.

The Board notes that the veteran has a diagnosis of bilateral 
post-traumatic arthritis.  In a General Counsel opinion, 
VAOGCPREC 23-97 (July 1, 1997), General Counsel established 
that when a veteran has arthritis and is rated separately 
under instability of the knee, Diagnostic Code 5257, those 
two disabilities may be rated separately under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003 or 5010 and 5257.  See also 
VAOGCPREC 9-98 (August 14, 1998).

Arthritis due to trauma is rated as degenerative arthritis. 
38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative 
arthritis established by x-ray findings is rated according to 
limitation of motion for the joint or joints involved, in 
this instance under Diagnostic Codes 5260 and 5261.  Where 
limitation of motion is noncompensable, a rating of 10 
percent is assigned for each major joint (including the ankle 
and the knee) or group of minor joints affected by limitation 
of motion to be combined not added under Diagnostic Code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion a 10 percent rating is assigned where there is x-ray 
evidence of involvement of two or more major joints, or two 
or more minor joint groups; and a 20 percent evaluation is 
assigned where there is x-ray evidence of involvement of two 
or more major joints or two or more minor joint groups and 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2001).

Under Diagnostic Code 5260, limitation of flexion of the leg 
to 60 degrees warrants a noncompensable rating.  When flexion 
is limited to 45 degrees, a 10 percent rating is warranted.  
A 20 percent rating is warranted where flexion is limited to 
30 degrees.  A 30 percent rating is warranted in the case of 
flexion limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Code 5260.

Under Diagnostic Code 5261, limitation of extension of the 
leg to 5 degrees warrants a noncompensable rating.  When 
extension is limited to 10 degrees, a 10 percent rating is 
warranted.  A 20 percent rating is appropriate where 
extension is limited to 15 degrees.  A 30 percent rating is 
warranted in the case of extension limited to 20 degrees.  A 
40 percent rating is warranted where extension is limited to 
30 degrees.  A 50 percent rating is warranted for limitation 
of extension to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Code 5261.

Under Diagnostic Code 5257, a 30 percent evaluation is 
provided for a severe case of recurrent subluxation or 
lateral instability.  A moderate case of recurrent 
subluxation or lateral instability is to be rated 20 percent 
disabling.  For a slight case of recurrent subluxation or 
lateral instability a 10 percent rating is appropriate.  
38 C.F.R. § 4.71a, Diagnostic Code 5257.  




IV.  Analysis

The veteran's right and left knee disabilities were rated by 
the RO under Diagnostic Codes 5010-5257.  When assigning the 
veteran's current disability ratings for both knees, in the 
December 2000 decision, the RO noted that "the current 
residuals of [the veteran's right and left knee conditions] 
do not meet the criteria for [a 30 or a 20 percent 
respectively] evaluation, the clinical medical evidence 
demonstrates objective symptomatology which supports the 
grant of an evaluation in excess of [20 or 10 percent 
respectively] based on additional disability due to pain 
and/or functional loss."  The Board notes that the criteria 
referred to in the December 2000 decision were the criteria 
for Diagnostic Code 5257.  However,  Diagnostic Code 5257 
does not contemplate loss of function due to limitation of 
motion in its criteria.  See Johnson v. Brown, 9 Vet. App. 7, 
11 (1996) (sections 4.40 and 4.45, with respect to pain, are 
not applicable to ratings under Diagnostic Code 5257 because 
Diagnostic Code 5257 is not predicated on loss of motion).  
Pain and functional loss, in this instance, should be 
addressed when evaluating the veteran's disability rating 
under Diagnostic Code 5010.

The Board notes that the recent rating decisions of the RO 
have listed the veteran's diagnostic codes for both knee 
conditions as 5010-5257.  Therefore, the Board will consider 
both diagnostic codes when assigning a disability rating to 
the veteran for both knee conditions.

With respect to Diagnostic Code 5010 which provides that 
arthritis may be rated based on limitation of motion, the 
veteran's VA treatment records indicate that he has been 
treated continually for chronic bilateral knee pain.  He 
currently ambulates with two crutches to limit his weight 
bearing.  The veteran's September 2000 VA examination report 
noted that, on examination, the veteran's range of motion on 
the right from extension to flexion was -30 to 85 degrees.  
On the left it was from extension to flexion -15 to 80 
degrees.

Under Diagnostic Code 5261, extension limited to 30 degrees 
meets the criteria for a 40 percent disability rating.  
Accordingly, the veteran warrants a 40 percent disability 
rating for his right knee disorder under Diagnostic Code 
5010.  A 50 percent rating is not warranted in this instance 
because the veteran's extension is not limited to 45 degrees.

VA treatment records dated in October 1997, December 1997 and 
April 1998 reported limitation of extension of the left knee 
of 20 or more degrees.  A limitation of extension to 20 
degrees meets the criteria for a 30 percent disability under 
Diagnostic Code 5261.  Accordingly, the veteran warrants a 30 
percent disability rating for his left knee disorder under 
Diagnostic Code 5010.  A 40 percent rating is not warranted 
in this instance because the veteran's extension is not 
limited to 30 degrees. 

There is currently no evidence of record that reasonably 
shows that the veteran has at least slight subluxation or 
lateral instability of either knee.  Although the September 
2000 medical report by a private physician tested for 
instability of the knee no specific clinical findings of 
lateral instability were made.  The physician noted that 
Anterior and Posterior drawer tests were negative.  He also 
indicated that tests of joint stability of the knees were 
painful, but did not indicate that instability was found.  
Therefore, the Board concludes that the veteran does not 
warrant a separate compensable rating under Diagnostic Code 
5257 for either knee.  The Board notes that there is 
significant impairment to the knees as a result of the 
veteran's service connected disabilities.  However, that 
impairment is fully addressed by the veteran's disability 
ratings under Diagnostic Code 5010.

V.  Extraschedular Consideration

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the disability.  
38 C.F.R. § 4.1 (2001).  The Board notes that in exceptional 
cases where evaluations provided by the rating schedule are 
found to be inadequate, an extraschedular evaluation may be 
assigned which is commensurate with the veteran's average 
earning capacity impairment due to the service-connected 
disorder.  38 C.F.R. § 3.321(b) (2001).  However, the Board 
believes that the regular schedular standards applied in the 
current case adequately describe and provide for the 
veteran's symptoms and disability level.

The record does not reflect a disability picture that is so 
exceptional or unusual that the normal provisions of the 
rating schedule would not adequately compensate the veteran 
for his service-connected disabilities.  The Board notes that 
the disabilities have not recently required hospitalization.  
In fact, it does not appear that the veteran has been 
hospitalized for treatment of his disability since separation 
from service.  The Board also notes that his current ratings 
contemplate a substantial degree of industrial impairment, 
and there is no reason to believe that the rating schedule 
does not adequately compensate the veteran for the 
impairment.  He has already been granted a total rating based 
upon unemployability.  In summary, the Board does not find 
that the veteran's case is outside the norm so as to warrant 
consideration of the assignment of an extraschedular rating.  
Therefore, referral of this matter for consideration under 
the provisions of 38 C.F.R. § 3.321 is not warranted.  See 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995), and Floyd v. 
Brown, 9 Vet. App. 94-96 (1996).

	(CONTINUED ON NEXT PAGE)




ORDER

1.  An increased rating of 40 percent is granted for internal 
derangement of the right knee with arthritis subject to the 
laws and regulations governing the award of monetary 
benefits.

2.  An increased rating of 30 percent is granted for 
impairment of the left knee with arthritis, subject to the 
laws and regulations governing the award of monetary 
benefits.



		
	MICHAEL D. MARTIN
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

